Citation Nr: 0521105	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years and 
retired from service in 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wichita, Kansas. 

The veteran's claim was remanded by the Board for further 
development in July 2004.  The development has been completed 
and the veteran's claim is ready for review.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by no more than severe symptoms of 
nightmares, anxiety, depression, irritability, and occasional 
suicidal ideation, which do not preclude employment up to 40 
hours per week.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
post-traumatic stress disorder, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A July 2004 VCAA notice letter apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  The veteran has also 
been provided VA medical examinations.  Furthermore, the 
veteran has provided testimony before the undersigned 
Veterans Law Judge.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the issues on appeal and he has done so.  There is no 
indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claim which has 
not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected post-traumatic stress disorder, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

History

By rating action in September 1992, the veteran was granted 
service connection and a 10 percent rating for post-traumatic 
stress disorder.  The veteran submitted his claim for an 
increased rating in November 2001.  The veteran was granted 
an increased rating of 30 percent by the July 2002 rating 
action now on appeal.  The RO assigned the 30 percent rating 
effective from November 2001, the date of the increased 
rating claim.

The veteran was afforded a VA examination in May 2002.  The 
veteran reported that he had nightmares every night, and that 
he had trouble getting to sleep and staying asleep.  The 
veteran stated that because of his trouble sleeping he went 
to work tired, and he had problems controlling his temper.  
He reported intrusive thoughts, flashbacks, anxiety, 
increased startle response, depression, trouble with 
concentration, and some thoughts of suicide.  The veteran 
reported that his symptoms, including difficulties relating 
to superiors, had made his work marginal at times and that he 
had recently been involved in a fight with a fellow worker.  
He and the other worker had been suspended and the veteran 
feared that he might lose his job because of the fight.

Examination revealed that the veteran was tense, anxious, and 
sad during the interview, both in mood and affect.  He could 
not do much of the concentration tests.  He had good judgment 
and he was able to interpret proverbs and similarities 
reasonably abstractly.  The diagnoses included chronic and 
severe post-traumatic stress disorder.  The examiner also 
diagnosed a depressive disorder and noted that the depressive 
disorder was secondary to the veteran's post-traumatic stress 
disorder.  Global assessment of functioning (GAF) was noted 
to be 65.  The examiner reported that over the last few years 
the veteran's post-traumatic stress disorder had worsened.  
He did not think that the veteran was capable of continuing 
to work.  The VA psychiatrist stated that the veteran's 
trouble with sleep, irritability, difficulty relating to 
superiors and other people, and difficulties with 
concentration had worsened to the extent that the veteran was 
100 percent disabled due to his post-traumatic stress 
disorder.

The veteran was hospitalized at a VA medical center for 
treatment of his post-traumatic stress disorder in May 2002.  
The veteran has just been in an altercation at work.  The 
veteran was medicated to treat his anxiety, anger, and 
depression.  The veteran had an incident with the nursing 
staff in which he was physically threatening and quite angry.  
The veteran was placed in restraints for a few hours.  A 
major issue with the veteran was whether he would try to keep 
his job or end up being fired or being asked to retire.  The 
veteran discussed it with his employer and agreed to take an 
early retirement.  It was noted that the veteran's post-
traumatic stress disorder appeared to be causing the majority 
of the veteran's problems at work and in relationships.  At 
discharge the veteran was noted to be disabled for 
employment.

In September 2002, the veteran was admitted to a 90 day VA 
inpatient post-traumatic stress disorder program.  After a 
month the veteran abruptly left the program.  The veteran's 
GAF was noted to be 45.  The veteran was hyperalert, 
isolated, had difficulty allowing closeness to others, he 
avoided situations that reminded him of his trauma, he 
struggled with depression and anxiety, and at times he felt 
hopeless and isolated.  He reported that at times he felt 
dead inside.  He asserted that he had difficulty trusting 
other, and problems socializing.  It was noted on discharge 
that the veteran was not capable of working secondary to his 
emotional and physical disabilities.

The veteran testified at a video hearing before the 
undersigned Veterans Law Judge in February 2004.  The veteran 
reported poor memory, panic attacks, intense anger, and 
trouble dealing with coworkers.  The veteran reported that he 
worked from 25 to 40 hours a week in the garden section of a 
store.  He stated that he did a lot of stocking of shelves at 
night, and that he did not meet with customers, that he 
mainly dealt with coworkers.  He indicated that he had been 
married to his wife for 36 years, but that the marriage was 
strained.

The veteran's spouse submitted a letter in February 2004.  
She reported that the veteran had severe symptoms of anger 
and irritability due to his post-traumatic stress disorder.

 Analysis

A psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  A 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board finds that the veteran's post-traumatic stress 
disorder symptomatology, as described by the medical 
evidence, more nearly meets the requirements of a 70 percent 
evaluation.  The Board notes that the veteran's post-
traumatic stress disorder symptoms have been characterized as 
from severe to totally disabling.  It is acknowledged that 
the May 2002 VA examiner was of the opinion that the veteran 
was 100 percent disabled due to his post-traumatic stress 
disorder.  Further, the veteran required psychiatric 
hospitalizations during the rating period on appeal, 
including admission to a 90-day VA in-patient PTSD program.  
It is also noted that he reported that he had voluntarily 
retired from one place of employment following an altercation 
with a co-worker.  Significantly, however, the Board finds 
that the veteran's clinically demonstrated symptoms of 
suicidal ideation, impaired impulse control (such as 
unprovoked irritability with periods of violence), difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting), and his inability to establish and 
maintain effective relationships, meet the criteria for a 70 
percent rating for post-traumatic stress disorder.

The Board does not find that the veteran meets the criteria 
for a 100 percent for post-traumatic stress disorder.  While 
the May 2002 VA physician stated that the veteran was 100 
percent disabled from employment due to post-traumatic stress 
disorder, the evidence indicates that the veteran is 
substantially gainfully employed in the private sector, as he 
testified he works up to 40 hours per week.  Additionally, 
the lowest GAF that has been assigned to the veteran is 45.  
A GAF in this range only contemplates serious symptoms with 
serious impairment in social, occupational, or school 
functioning.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM IV).  Furthermore, the medical evidence does not 
reveal the veteran to experience any of the criteria for a 
100 percent rating for post-traumatic stress disorder.  The 
veteran has not been shown to have total occupational and 
social impairment, due to his post-traumatic stress disorder.  
It has not been shown that he exhibits gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger of hurting self or others.  The veteran has also not 
been shown to exhibit disorientation to time or place, or 
significant memory loss due to his post-traumatic stress 
disorder.  Consequently, the veteran does not meet the 
criteria for a 100 percent rating for post-traumatic stress 
disorder. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  There 
is no indication that the veteran's post-traumatic stress 
disorder has required frequent hospitalization, or that post-
traumatic stress disorder alone markedly interferes with 
employment so as to render impractical the application of 
schedular standards.  As noted above, the veteran is 
currently substantially employed at up to 40 hours per week.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to an increased rating of 70 percent for post-
traumatic stress disorder is granted, subject to the law and 
regulation governing the award of monetary benefits.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


